
	

113 S2815 IS: Farmer Flexibility Act of 2014
U.S. Senate
2014-09-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS2d Session
		S. 2815
		IN THE SENATE OF THE UNITED STATES
		
			September 16, 2014
			Mr. Pryor (for himself and Mr. Boozman) introduced the following bill; which was read twice and referred to the Committee on Agriculture, Nutrition, and Forestry
		
		A BILL
		To amend the Agricultural Act of 2014 to require the Secretary of Agriculture to extend the term of
			 marketing assistance loans in cases in which a purchaser has bought the
			 loan commodity subject to the loan and declared bankruptcy prior to paying
			 for the loan commodity. 
	
	1.Short titleThis Act may be cited as the Farmer Flexibility Act of 2014.2.Extension in certain cases of bankruptcySection 1203 of the Agricultural Act of 2014 (7 U.S.C. 9033) is amended—(1)by striking The Secretary and inserting the following:(1)In generalExcept as provided in paragraph (2), the Secretary; and(2)by adding at the end the following:(2)Extension in certain cases of bankruptcy(A)In generalThis paragraph applies in any case in which—(i)the producers on a farm have a marketing assistance loan under section 1201
			 for a loan commodity;(ii)the producers have sold, transferred, or delivered the loan commodity subject
			 to the loan to a purchaser; and(iii)prior to the purchaser paying the
			 producers  full payment for the loan commodity, a case under any chapter
			 of title 11,
			 United States	Code, has been commenced in which the purchaser is the
			 debtor.(B)ExtensionIn a case described in subparagraph (A), the Secretary shall—(i)(I)extend the term of the marketing assistance loan until the date on which the case under title 11,
			 United States Code, is closed or dismissed to a date that is at least 180
			 days following the final resolution of the bankruptcy case; and(II)extend the deadline for repayment of any installment of an ownership, operating, or emergency loan
			 made under the Consolidated Farm and Rural Development Act (7 U.S.C. 1921
			 et seq.) until the date on which the case under title 11,
			 United States Code, is closed or dismissed to a date that is at least 180
			 days following the final resolution of the bankruptcy case; and(ii)if the purchaser has taken possession of the loan commodity, suspend the accruing of interest
			 during the period of any extension under clause  (i)..
			
